Title: To George Washington from George Mason, 29 July 1752
From: Mason, George
To: Washington, George



Sir
Dogues N⟨e⟩ck Ju⟨ly 29, 1752⟩

I came Home ⟨mutilated⟩ Yesterday, when I re⟨mutilated⟩ Me with the time of Yr Brother ⟨mutilated⟩ neral, & desiring my Attendance. I am very sorry it did not come to ⟨mutilated⟩ Hands sooner; had I known it in ⟨mutilated⟩ I wou’d by no means have refused the last peice of Respect to the Memory of a Gentleman, for whom, when alive, I had a sincere Regard.
I most heartily condole You on the Loss of so worthy a Brother & Friend & am Sir Yr most hble Sert

George Mas⟨on⟩

